Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 1 of 19




              EXHIBIT A
     Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 2 of 19




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   Eastern Division

PENNYMAC LOAN SERVICES, LLC,                                                         Plaintiff,


        -vs-                                               Case No: 2:19-cv-00193-KS-MTP

SITCOMM ARBITRATION ASSOCIATION,
MARK MOFFETT, SANDRA GOULETTE,
RONNIE KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,
                                                                                   Defendants.

PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S FIRST SET OF REQUESTS FOR
     ADMISSIONS, INTERROGATORY REQUESTS, AND REQUESTS FOR
     PRODUCTION OF DOCUMENTS TO DEFENDANT MARK JOHNSON

        Pursuant to Fed. R. Civ. P. 33, 34, and 36, plaintiff, PennyMac Loan Services, LLC

(“PennyMac”), by its attorneys, Blank Rome LLP, propounds upon Defendant Mark Johnson

(“Johnson”) the following First Set of Written Interrogatories, Requests for Admission, and

Requests for the Production of Documents (hereinafter collectively referred to as the “Discovery

Requests”). These Discovery Requests are to be answered in writing, under oath, and mailed to

Blank Rome LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067-2907, within

thirty (30) days from the date of service of such.


 Dated:          October 8, 2020

                                                     Respectfully submitted,


                                              /s/ Nicole Bartz Metral
                                              Cheryl S. Chang (admitted pro hac vice)
                                              Nicole Bartz Metral (admitted pro hac vice)
                                              Jessica A. McElroy (admitted pro hac vice)

                                              BLANK ROME LLP
                                              2029 Century Park East, 6th Floor
                                              Los Angeles, California 90067-2907
                                                1

136044.01923/123927913v.1
     Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 3 of 19




                                              Telephone: 424.239.3400
                                              Facsimile: 424.239.3434
                                              Email: Chang@BlankRome.com
                                              NBMetral@BlankRome.com;
                                              JMcElroy@BlankRome.com

                                              Harris F. Powers III
                                              Steven C. Cookston

                                              Upshaw, Williams, Biggers & Beckham, LLP
                                              309 Fulton Street
                                              Post Office Drawer 8230
                                              Greenwood, MS 38935-8230
                                              Telephone No.: 662-455-1613
                                              Facsimile No.: 662-453-9245
                                              Email: hpowers@upshawwilliams.com
                                              Scookston@upshawwilliams.com

                                              Counsel for Plaintiff



I.      DEFINITIONS

        The following definitions apply to these requests, as well as to any other discovery requests

that incorporate these definitions. In the event of any ambiguity with one or more of the following

definitions, common usage and reference to any cited rules, statutes, or regulations should be used

to provide the broadest interpretation of the term in question.

        1.      The term “document” or “documents” means the original and all copies, regardless
of origin or location, of any writing or records of any type or description, whether official or
unofficial, including, but not limited to, the original and any copy of any book, pamphlet,
periodical, e-mail, letter, memorandum, report, record, study, inter- or intra-office communication,
handwritten or other note, working paper, publication, permit, ledger, and/or journal, whether
general or special, disk, data sheet, photograph, or any other written, recorded, transcribed, filed,
or graphic matter, however produced or reproduced, to which Plaintiffs had access or now have
access.

        2.      “Communication” means any document, contact, or act, oral or written, formal or
informal, manually, mechanically, or electronically generated, in which information of any nature
is transmitted, transferred, stored, or conveyed between two or more persons and shall include

                                                 2

136044.01923/123927913v.1
     Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 4 of 19




written contact by such means as letters, memoranda, telegrams, telex, facsimile, e-mail, or by any
document, and oral contact by such means as face-to-face meetings and telephone conversations.
A request for Documents relating to communications is also a specific request for e-mail and all
attachments thereto.

       3.      “You” and “Your” means Defendant, Mark Johnson (“Johnson”), his agents,
representatives, legal counsel or any persons acting or purporting to act on his behalf.

        4.      “PennyMac” means plaintiff, PennyMac Loan Services, LLC.

        5.      “Identify,” “Identity,” “Identification” or “Describe” means:

                a.      When used with reference to a document, with respect to the original and
                        each copy thereof, the following:
                        i.     Information sufficient to identify the document, such as its date, the
                               name and addressee or addressees, the name of the signer or signers,
                               the title or heading of the document and its approximate number of
                               pages. Form documents may be identified by title of the form, a
                               description of the method or preparation and disposition of all copies;
                        ii.    The identity and address or addresses of the person or persons to
                               whom copies were sent;
                        iii.   The present or last known location of the possessor of the original
                               document (or, if that is unavailable, the most legible copy);
                        iv.    If any document was, but is no longer, in your possession, custody
                               or control, state what disposition was made of it and the reason for
                               such disposition; or
                        v.     In lieu of specifically identifying documents as requested in
                               paragraphs (a)-(d), documents may be generally described (with
                               enough particularity to identify which documents are responsive to
                               the document request) and produced for inspection and copying.
                               Provided, however, that all documents not produced must be
                               identified and if there are no documents responsive to a particular
                               interrogatory, that must be indicated in the answer to the
                               interrogatory. Provided further, if any document is withheld or not
                               identified under a claim or privilege, you must (a) identify each such
                               document with sufficient particularity as to author(s), addressees),
                               or recipient(s) and a description sufficient to allow the matter to be
                               brought before the court; (b) state the nature of the privilege(s)
                               asserted; and (c) state in detail the factual basis for the claim or
                               privilege.
                                                 3

136044.01923/123927913v.1
     Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 5 of 19




                b.      When used with reference to a person who is an individual, to state his or
                        her full name, present (or last known) address, present or last known
                        employer, and the present (or last known) address of each employer, and
                        the present or last position held.
                c.      When used with reference to a person other than an individual person, to
                        state its full name, its principal business address, the nature of the
                        organization, if known, and the identify of its owner(s), operator(s),
                        officer(s), partner(s) or other managing personnel.
                d.      When used with respect to an (including an alleged) offense, occurrence,
                        contract, transaction, decision, statement, communication or conduct
                        (hereinafter collectively call “act”), or relationship, operation or activity, to
                        describe in substance the event or events constituting such act, or what
                        transpired, the place, the date; and to identify all persons involved, present
                        or having knowledge thereof, stating the subject matter of their knowledge
                        and the manner in which such knowledge was acquired and to identify the
                        documents referring or relating thereto.
                e.      Whenever you are requested to identify an agreement or communication,
                        and such agreement or communication was oral, state the substance and date
                        thereof, the identity of the persons between whom it was made, the identity
                        of each person present when it was made, and identify each document in
                        which each such agreement or communication was recorded or described.

       6.      “Relating” means concerning, referring, or pertaining, directly or indirectly, to the
subject matter of the request.

      7.      “Litigation” refers to this lawsuit, case 2:19-cv-00193-KS-MTP, filed in the
Southern District of Mississippi.

        8.     “Sitcomm” means Defendant, Innovated Holdings, Inc. dba Sitcomm Arbitration
Association, its agents, representatives, legal counsel or any persons acting or purporting to act on
its behalf.

       9.      Any capitalized terms not specifically defined above shall have the meaning
assigned to them in the Plaintiffs’ Amended Complaint.




                                                   4

136044.01923/123927913v.1
     Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 6 of 19




                              INTERROGATORIES REQUESTS

    I.      INSTRUCTIONS FOR ANSWERING

        1.     To the extent any interrogatory is objected to, set forth all reasons for the objection.
If you object, and refuse to answer in part to any interrogatory, respond to the balance of the
interrogatory.

        2.     If you object to fully identifying a document or oral communication because of a
privilege, you should nevertheless provide the following information:
                 a.    the nature of the privilege claimed (including work product);
                  b.    the privilege rule being invoked;
                  c.    the date of the document or oral communication;
                  d. if a document: its type (correspondence, memorandum, facsimile etc.),
                  custodian, location, and such other information sufficient to identify the
                  document for a subpoena duces tecum or a document request, including where
                  appropriate the author, the addressee, and, if not apparent, the relationship
                  between the author and addressee;
                  e.   if an oral communication: the place where it was made, the names of the
                  persons present while it was made, and, if not apparent, the relationship of the
                  persons present to the declarant; and
                  f.    the general subject matter of the document or oral communication.
       3.      These interrogatories seek information that now is or ever was in your knowledge
or that of your present or former employees, representatives, agents, and persons consulted
concerning any factual matters or opinions, or is otherwise available to you as either a practical
matter or as a matter of law.

        4.     For the purposes of reading, interpreting, or construing the scope of these
interrogatories, the terms used shall be given their most expansive and inclusive interpretation.
This includes, without limitation, the following:
                 a.     Construing the terms “and” and “or” in the disjunctive or conjunctive, as
                 necessary, to make the interrogatory more inclusive;
                 b.    Construing the singular form of any word to include the plural and the plural
                 form to include the singular;
                 c.    Construing the past tense of the verb to include the present tense and the
                 present tense to include the past tense;
                 d.     Construing “including” to mean “including without limitation.”
                                                5

136044.01923/123927913v.1
     Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 7 of 19




                 e.     Construing the masculine form to include the feminine form.
                 f.     Construing the term “Date” to mean the exact day, month and year if
                 ascertainable; if not, the closest approximation that can be made by means of
                 relationship to other events, locations, or matters;
                 g.    Construing negative terms to include the positive and vice versa. For
                 example, the word “communication” should be construed to mean enforcement or
                 lack of communication;
                 h.     Construing the terms “relate to” and “regarding” to mean to constitute,
                 discuss, identify, describe, mention, analyze, review, comment upon, admit, deny,
                 support, criticize, refute, reflect, refer to directly or indirectly, or in any way
                 pertain to, in whole or in part;
                 i.     Construing the terms “all,” “each,” or “every” as all, each and every; and
                 j.     Construing “you” and “your” to mean the party to whom these
                 interrogatories are directed and any person associated or affiliated with the above
                 named parties, including, but not limited to, staff, advisors, consultants, internal
                 or external experts, and all others providing research, advice, analysis, or
                 information relating to the actions and transactions of this case and/or the events
                 addressed herein.
       5.      These requests shall be deemed continuing in nature and are to be supplemented as
additional information pertinent to any request is obtained, including, but not limited to, additional
information which adds to a previous response and/or clarifies a previous response.




                                                  6

136044.01923/123927913v.1
     Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 8 of 19




    II.        Interrogatories

          1.      What is the name and address of the person answering these interrogatories and, if

applicable, the person's official position or relationship with the party to whom the interrogatories

are directed.

          2.      Identify any and all persons You may call as an expert witness at the trial of this

matter and briefly state the subject matter on which each expert witness will testify.

          3.      Identify any and all persons You may call as a fact witness at the trial of this matter

and briefly state the subject matter on which each fact witness will testify.

          4.      Identify any and all documents You may offer as evidence at the trial of this matter

or use at any deposition.

          5.      Provide Your full name, your address, telephone number, date of birth, and all

addresses where You have lived for the past ten (10) years, including the dates You lived at each

address.

          6.      Please state if You have ever been a party, either a plaintiff, defendant, or claimant,

in a lawsuit or proceeding other than the present Litigation, and if so, state whether You were a

plaintiff, defendant, or claimant, the nature of the action, and the date and court or administrative

body in which such suit or claim was filed.

          7.      List the names and addresses of all persons who are believed or known by You,

Your agents or Your attorneys to have knowledge concerning issues raised by the pleadings in the

Litigation and specify the subject matter about which the witness has knowledge.

          8.      Please state if You have ever been a party, either a plaintiff, defendant, or claimant,

in any other arbitration other than the one at issue in the present Litigation, and if so, state whether




                                                    7

136044.01923/123927913v.1
     Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 9 of 19




You were a plaintiff, defendant, or claimant, the nature of the action, and the date and

administrative body in which such suit or claim was filed.

        9.         Describe how You learned of Sitcomm.

        10.        Identify when You first learned of Sitcomm.

        11.        Identify when You first contacted Sitcomm.

        12.        Identify any and all payments You made to Sitcomm, including the date of each

payment, the method You paid (i.e. check, cash, credit card, wire transfer, etc.), and the amount of

each payment.

        13.        Describe why You retained Sitcomm.

        14.        Please list all steps taken by You in the life cycle of the arbitration at issue in this

Litigation, including, but not limited to, contacting Sitcomm, Communications with Sitcomm,

generating Documents, Sending Documents to PennyMac, attending the arbitration, and receiving

the arbitration award.

        15.        Identify the date the arbitration at issue in this Litigation took place.

        16.        Identify the location of the arbitration at issue in this Litigation.

        17.        Identify who was present at the arbitration hearing at issue in this Litigation.

        18.        Identify all contracts You contend You have with PennyMac.

        19.        Identify the last date You made a payment for the loan that is secured by the real

property located at 451 May Lane, Louisa, VA 23093.

        20.        Identify all Communications You have had with PennyMac from January 1, 2019

to present.

        21.        Identify all Documents You sent to PennyMac relating to the arbitration at issue in

this Litigation.


                                                      8

136044.01923/123927913v.1
    Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 10 of 19




        22.     Identify any and all amounts You contend PennyMac owes You and the basis for

those amounts.

        23.     Please provide a range of dates during 2020 in which you are available for a

deposition under Fed.R.Civ.P. 30.




                                              9

136044.01923/123927913v.1
     Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 11 of 19




                                   REQUESTS FOR PRODUCTION

I.      INSTRUCTIONS

       1.      All Documents shall be produced in the order they are kept in the ordinary course
of business, and shall be produced in their original folders, binders, covers or containers, or
facsimile thereof.

       2.       These requests relate to all Documents that are in your possession, custody or
control, or that are in the possession, custody or control of your current or former predecessors,
successors, parents, subsidiaries, divisions, or affiliates. Unless otherwise indicated, the temporal
scope for each request is limited to January 1, 2010, through the present.

        3.      If you contend or believe that a privilege or other protection enables you to withhold
any Document sought by a request, you must: (a) state the nature of the privilege or protection
claimed; (b) state the nature and identity of the attorney (or other appropriate party) with respect
to whom the privilege or protection is claimed; (c) state the basis for claiming the privilege or
protection as to the specific information or Document involved; (d) state the author, all addressees,
all persons to whom carbon or blind copies were furnished, the date, and a description of the
subject matter of the Document; and (e) identify each person who has knowledge of such
information or to whom such information has been communicated in any way at any time.

       4.      If any Document is not produced in full or is produced in redacted form, you must
so indicate on the Document itself and state with particularity the reason or reasons that it is not
being produced in full. If the reason for the redaction is a privilege or protection, you must comply
with the requirements of the foregoing paragraph.

       5.      Whenever objection is made to any portion of any request, a response shall be
furnished to as much of the request as to which there is no objection.

        6.     If you object to any request on the ground of over-breadth, you are instructed to
respond to the request as narrowed to conform to your objection within the time period allowed
for a response.

       7.      In no event should any response be left blank. If the response to any request is, for
example, “none” or “not applicable,” such statement should be written as a response. If you do not
possess one or more of the requested Documents, you should so state and describe all efforts made
by you to search for the Documents necessary to respond to the request.

         8.    If you claim that any Document requested was in existence at one time but has been
lost, discarded or destroyed, identify such Document or thing as completely as possible including:
                                                 10

136044.01923/123927913v.1
    Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 12 of 19




(a) an explanation of the type of Document or thing it was; (b) when and how it was lost, discarded
or destroyed; (c) why it was disposed of, discarded or destroyed; (d) all persons who know or knew
of its existence; (e) the person or persons who lost, discarded or destroyed it; and (f) all persons
who know of its contents.

        9.      If you encounter any ambiguity in construing a request, or the definition or
instruction relevant to the request, set forth the matter deemed “ambiguous” and set forth the
construction chosen or used in responding.

      10.     For each Document requested, produce the entire Document, along with all
appendices, exhibits, or other attachments.

       11.     Produce all non-identical copies of a Document. Any alteration of a Document,
including any marginal notes, handwritten notes, underlining, date stamps, received stamps,
endorsed or filed stamps, drafts, revisions, modifications and other versions of a final Document
is deemed a separate and distinct Document and must be produced.

         12.    All Documents and electronically stored information (“ESI”) must be produced as
they are kept in the ordinary course of business or you must label all Documents and ESI to
correspond to the specific request that seeks such information. All Documents shall be produced
in their original folders, binders, covers, containers, or facsimile thereof.

        13.    If you object to any of the definitions or instructions applicable to these requests,
state your objection in your response and clearly indicate whether you are complying with the
direction or instruction notwithstanding your objection. If your objection only goes to part of a
definition or instruction, produce all Documents which do not fall within the scope of your
objection.

        14.     Unless given a specific definition in these requests, each word or term used shall
be given its usual and customary dictionary definition, except where such words have a specific
custom and usage definition in your trade or industry, in which case they shall be interpreted in
accordance with such usual custom and usage definition of which you are aware. In construing the
following requests: (a) the singular shall include the plural and the plural shall include the singular;
(b) a masculine, feminine, or neuter pronoun shall not exclude the other genders; (c) the past tense
includes the present tense; (d) the terms “any” or “all” shall be understood to mean “any and all”;
and (e) the terms “and” and “or” shall be read in the conjunctive or disjunctive or both, such that
the request is understood in the most expansive manner.




                                                  11

136044.01923/123927913v.1
      Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 13 of 19




II.     DOCUMENTS REQUESTED


        1.      All notes, memoranda, accounts, narratives, diaries or other documents which refer

in any way to any of the claims or defenses in the Litigation.

        2.      All Documents that You intend to use in any way at the trial of this matter.

        3.      All Documents that Relate to any other litigation involving an arbitration with

Sitcomm.

        4.      All Documents Sitcomm provided You Relating to this Litigation.

        5.      All Documents Sitcomm provided You Relating to the arbitration at issue in this

Litigation.

        6.      All Documents that Relate to fees, expenses, or charges You paid Sitcomm.

        7.      All Communications with Sitcomm.

        8.      All Communications with PennyMac.

        9.      All Communications with defendant Sandra Goulette.

        10.     All Communications with defendant Kirk Gibbs.

        11.     All Communications with defendant Eeon aka Brett Jones.

        12.     All Communications with defendant Rance Magee.

        13.     All Communications with defendant Mark Moffett.

        14.     All Communications with defendant Ronnie Kahapea.

        15.     All Documents, checklists, aids, or illustrations Sitcomm sent You which discuss

or Describe the documents that Sitcomm required You submit in preparation for an arbitration

hearing.

        16.     All Documents which reference or establish the arbitration agreement You contend

You have with PennyMac.

                                                12

136044.01923/123927913v.1
    Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 14 of 19




        17.     All Documents You contend constitute a contract with PennyMac.

        18.     All Documents that Relate to any and all training manuals, written guidance, or

informal methods provided by Sitcomm in relation to the arbitration that is the subject of this

Litigation.

        19.     All Documents reflecting your total income and financial status from January 1,

2016 through June 1, 2020, including, but not limited to, tax returns for 2016-2020, W-2 statements,

1099 statements, and bank account statements.

        20.     All Documents Identified in any response to the preceding Interrogatories.




                                                13

136044.01923/123927913v.1
    Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 15 of 19




                               REQUESTS FOR ADMISSIONS

    I.      INSTRUCTIONS

      1.      Each request for admission shall be deemed admitted unless you serve a written
answer or objection addressed to the matter signed by you or your attorney.

        2.       The answer to each request for admission shall specifically deny the matter or set
forth in detail the reason why you cannot truthfully admit or deny the matter.

       3.     When good faith requires that you qualify an answer or deny only a part of the
matter of which an admission is requested, you shall specify so much of it as true and qualify or
deny the remainder.

        4.     If objection is made, the reasons therefor shall be stated. The answer shall
specifically deny the matter or set forth in detail the reasons why the answering party cannot
truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested
admission, and when good faith requires that a party qualify his or her answer, or deny only a part
of the matter of which an admission is requested, the party shall specify so much of it as is true
and qualify or deny the remainder. An answering party may not give lack of information or
knowledge as a reason for failure to admit or deny unless the party states that the party has made
reasonable inquiry and that the information known or readily obtainable by the party is insufficient
to enable the party to admit or deny. A party who considers that a matter of which an admission
has been requested presents a genuine issue for trial may not, on that ground alone, object to the
request; the party may, subject to the provisions of Fed. Civ.R. 37(c), deny the matter or set forth
reasons why the party cannot admit or deny it.

      5.    Should you discover that any response to the request for admissions was incorrect
when made you shall, upon such discovery or determination, amend such response.




                                                14

136044.01923/123927913v.1
    Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 16 of 19




    II.         REQUESTS FOR ADMISSION

          1.      Admit that You hired Sticomm to hold an arbitration between You and PennyMac.

          2.      Admit that You paid Sitcomm to hold an arbitration between You and PennyMac.

          3.      Admit that Sitcomm provided You with Documents to create a contract with

PennyMac.

          4.      Admit that Sitcomm supplied You with forms, contracts, and instructions for

sending an arbitration agreement to PennyMac.

          5.      Admit that Sitcomm encouraged You to seek an arbitration judgment against

PennyMac.

          6.      Admit that You relied on the tacit acceptance, or non-response, of PennyMac for

You to create a new contract with PennyMac.

          7.      Admit that You never received any signed arbitration agreement from PennyMac.

          8.      Admit that no valid and enforceable contract or consent to arbitrate exists between

You and PennyMac.

          9.      Admit that there currently is a loan for the real property located at 451 May Lane,

Louisa, VA 23093.

          10.     Admit that You did not make any payments towards the loan for the real property

located at 451 May Lane, Louisa, VA 23093 in 2019.

          11.     Admit that You did not make any payments towards the loan for the real property

located at 451 May Lane, Louisa, VA 23093 in 2020.

          12.     Admit that You did not personally attend any arbitration held by Sitcomm.

          13.     Admit that You did not personally attend any arbitration between You and

PennyMac.


                                                  15

136044.01923/123927913v.1
    Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 17 of 19




        14.     Admit that You have never been to Lilburn, Georgia.

        15.     Admit that You were not in Lilburn, Georgia on October 21, 2019.




                                              16

136044.01923/123927913v.1
    Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 18 of 19




                                       VERIFICATION

WITNESS my hand and official seal, this ___ day of ______________, 20___.



                              Signature:

                              Name:

STATE OF ______________________

COUNTY OF____________________

        BEFORE ME personally appeared ______________________, known to me to be the

person described in and who executed the foregoing instrument, and who is personally known to

me or has produced ______________________ as identification and who did take an oath, and

now deposes and states that he/she has reviewed the foregoing responses and objections to

PLAINTIFF’S         FIRST    SET    OF     REQUESTS      FOR     ADMISSION,       WRITTEN

INTERROGATORIES, AND REQUESTS FOR THE PRODUCTION OF DOCUMENTS

PROPOUNDED UPON DEFENDANT, and that they represent true and accurate answers to those

requests as s/he verily believes.

        Sworn to and subscribed before me and in my presence this __ day of ______________,

20__.




                                      Notary Public
                                      Notary Public, State of _____________________
                                      Printed Name: ___________________________




                                               17

136044.01923/123927913v.1
    Case 2:19-cv-00193-TBM-MTP Document 96-1 Filed 11/19/20 Page 19 of 19




                                 CERTIFICATE OF SERVICE

        I, Nicole B. Metral, hereby certify that I have this day cause to be served a true and

correct copy of the above foregoing by Federal Express to the following:


        Sandra Goulette                               Kirk Gibbs
        3007 Crescent Hill Drive                      4155 Lawrenceville HWY
        Laurel, MS 39440                              PMB 8119
                                                      Lilburn, GA 30047

        Mark Johnson
        451 May Ln.
        Louisa, VA 23093


       Mark Moffett
       345 Coon Jeffcoat Rd.
       Soso, MS 39480

        U.S. MAIL ONLY
        Ronnie Kahapea
        P.O. Box 875
        Volano, HI 96785



        SO CERTIFIED this the 8th day of October, 2020.



                                                      /s/ Nicole B. Metral
                                                      Nicole B. Metral




                                                18

136044.01923/123927913v.1
